Citation Nr: 0326290	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-14 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, beyond December 21, 2002. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from January 1980 to May 1985.  
The appellant is his spouse.  Her claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In April 2003, 
the appellant testified in support of her appeal at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The appellant initially filed an application for Chapter 
35 benefits in June 1991.

2.  The RO denied the veteran's Chapter 35 claim in July 1991 
on the basis that, although the veteran was totally disabled, 
he had not been found to be permanently so. 

3.  In a rating decision dated November 1992, the RO found 
the veteran to be both totally and permanently disabled, 
effective from November 11, 1992, thereby establishing the 
appellant's eligibility for Chapter 35 benefits.

4.  The RO notified the veteran of the November 1992 rating 
decision on November 16, 1992.

5.  The appellant filed another application for Chapter 35 
benefits in April 2002.

6.  In May 2002, the RO notified the appellant that she was 
eligible for Chapter 35 benefits, effective from November 13, 
1992, and that she had ten years to use these benefits.  

7.  The appellant was not prevented from initiating or 
completing her chosen program of education during her period 
of eligibility because of a physical or mental disability.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
beyond December 21, 2002, have not been met.  38 U.S.C.A. §§ 
3501, 3512, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 21.3021, 21.3046, 21.3047 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, who is 
the veteran's spouse, is entitled to educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
beyond December 21, 2002.  The RO denied the appellant this 
benefit in May 2002, and thereafter, the appellant appealed 
the RO's decision.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35).
Regardless, in a letter notifying the appellant of its May 
2002 decision and a statement of the case issued in July 
2002, the RO fulfilled its duty to notify the appellant of 
the evidence needed to substantiate her claim and provided 
her additional time to submit such evidence.  Thereafter, the 
appellant testified at a hearing, but she did not identify 
any outstanding evidence that needed to be obtained in 
support of her appeal.  The RO's assistance in obtaining 
evidence was thus unnecessary.  Any other assistance could 
not possibly aid in substantiating the appellant's claim, 
because, as explained below, the appellant's entitlement to 
the benefit sought is precluded by law.  Based on the 
foregoing, the Board finds that VA satisfied its duties of 
notifying the appellant of the evidence needed to 
substantiate her claim and obtaining and fully developing all 
evidence necessary for the equitable disposition of that 
claim.  Proceeding to an adjudication of the merits of this 
claim does not, therefore, prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

The basic facts in this case are not in dispute.  The veteran 
had active service from January 1980 to May 1985.  By rating 
decision dated February 1986, the RO granted the veteran 
service connection for epilepsy, grand mal seizures, and 
assigned that disability an evaluation of 80 percent.  By 
rating decision dated August 1987, the RO increased the 
evaluation assigned that disability to 100 percent, but found 
that the disability was not permanently disabling.  
Thereafter, in June 1991, the appellant filed her initial 
claim for Chapter 35 benefits.  The RO denied the claim in 
July 1991 on the basis that, although the veteran was totally 
disabled, he had not yet been found to be permanently 
disabled.  

Subsequently, in a rating decision dated November 1992, the 
RO found the veteran to be both totally and permanently 
disabled, effective from November 11, 1992, thereby 
establishing the appellant's eligibility for Chapter 35 
benefits.  The RO notified the veteran of the rating decision 
on November 16, 1992.  In April 2002, the appellant filed her 
second claim for Chapter 35 benefits.  In May 2002, the RO 
notified the appellant that she was eligible for Chapter 35 
benefits, effective from November 13, 1992, and that she had 
ten years from the effective date to use these benefits.  The 
appellant appealed the RO's determination. 

Basic eligibility for Chapter 35 benefits is established in 
one of multiple ways, including being a spouse of a veteran 
who has a permanent and total disability evaluation.  38 
U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 C.F.R. § 
21.3021(a)(3)(i) (2002).  A "total disability permanent in 
nature" means any disability rated total for the purposes of 
disability compensation which is based upon an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501(a)(8) (West 2002).  

The appellant's eligibility for Chapter 35 benefits in this 
case derives from her status as a spouse of a permanently and 
totally disabled veteran.  The appellant became eligible for 
such assistance in November 1992, when the RO found that the 
veteran's total disability was permanent.   

Eligibility for benefits does not, however, establish 
entitlement to benefits.  Generally, an eligible person has 
10 years during which to use his or her Chapter 35 benefits.  
The beginning date of the 10-year period of eligibility for a 
spouse of a veteran with a permanent and total disability 
evaluation effective after November 30, 1968, is the 
effective date of the rating, the date of notification of the 
rating, or any date between those specified dates as chosen 
by the eligible spouse.  38 U.S.C.A. § 3512(b)(1)(A) (West 
2002); 38 C.F.R. § 21.3046(a)(2)(iii) (2002).  In this case, 
the RO assigned November 13, 1992 as the beginning date of 
the appellant's eligibility for Chapter 35 benefits.  The RO 
indicated that this was the date it notified the veteran that 
his total disability had been found to be permanent.  
(According to a copy of the notification letter of record, 
however, the actual date the RO notified the veteran that his 
total disability had been found to be permanent is November 
16, 1992.)  According to computerized Chapter 35 Education 
Award data, the RO subsequently determined that the 
appellant's delimiting date for using her Chapter 35 benefits 
was December 21, 2002.  
The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. 
§ 21.3047.  Under 38 C.F.R. 
§ 21.3047 (2002), an eligible spouse shall be granted an 
extension of the applicable period of eligibility as 
otherwise determined by section 21.3046 provided the spouse: 
(1) applies for the extension within the appropriate time 
limit; (2) was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
period of eligibility because of a physical or mental 
disability that did not result from the willful misconduct of 
the eligible spouse or surviving spouse; (3) provides VA with 
any requested evidence tending to show that the requirements 
of (2) have been met, and (4) is otherwise eligible for 
payment of educational assistance for the training pursuant 
to the provisions of Chapter 35, Title 38, United States 
Code.  38 C.F.R. § 21.3047 (2002).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is latest.  38 U.S.C.A. § 3512(b)(2) (West 2002).

In written statements submitted in support of her appeal and 
during a videoconference hearing held before the undersigned 
in April 2003, the appellant and her spouse argued that the 
appellant was entitled to an extension of her delimiting date 
for the following reasons: (1) The veteran was permanently 
and totally disabled since 1989, five years after his 
seizures initially manifested; (2) In 1991, the appellant 
applied for education benefits and enrolled in college 
because she was told that, due to her husband's disability, 
she was eligible for such benefits; (3) After applying for 
such benefits, a VA representative informed the appellant 
that, because VA had not yet rated the veteran, the appellant 
was not eligible for education benefits; (4) The same VA 
representative informed the appellant that, because she had 
already submitted an application, VA would inform her when 
she became eligible and issue a Certificate of Eligibility 
and it was not necessary to submit another application; (5) 
She spent years caring for the veteran, during which she 
never heard a word from VA regarding her eligibility for 
education benefits; 
(6) In 1992, someone at VA informed the veteran, not the 
appellant, that the appellant was eligible for education 
benefits; (7) The appellant had no knowledge of her 
eligibility; (8) The RO first informed the appellant of her 
entitlement to 45 months of education benefits in May 2002, 
after the appellant reapplied for benefits; (9) Thereafter, 
she quit her job and enrolled in college only to find that 
her entitlement was soon to expire; and (10) VA has 
restricted the appellant's normal achievement by not allowing 
her to use all of her 45 months of entitlement to Chapter 35 
benefits.   

The Board acknowledges the appellant's arguments.  However, 
there is no statutory or regulatory provision allowing for an 
extension of the appellant's delimiting date based on any of 
the reasons asserted.  

With regard to the first argument, the appellant refers to 
the November 16, 1992 letter notifying the veteran that his 
disability had been found to be both permanently and totally 
disabling.  She points out that, in the letter, the RO 
referenced an August 1987 rating decision, and indicated that 
because the veteran had had seizures for over five years, 
permanency of those seizures was established.  The appellant 
argued that since the veteran's seizures first manifested in 
1984, the RO should have established permanency in 1989, five 
years later.  See notice of disagreement at 2.  The Board 
notes that, although the RO service connected the veteran for 
epilepsy from May 1985, it did not find that disability to be 
totally disabling until May 1987.  From that date until May 
1992, the RO considered the veteran's disability unstable and 
likely to improve.  See 38 C.F.R. §§ 3.343, 3.344 (2002).  
Given the effective dates of the RO's grant of service 
connection for epilepsy and assignment of a total schedular 
evaluation for that disability, the RO was properly 
unconcerned with the severity of the veteran's disability 
prior to May 1985, and the permanency of that disability from 
May 1987 to May 1992.  


With regard to the second, third, fourth, and ninth 
arguments, the Board notes a mere belief in eligibility is 
insufficient to confer eligibility when the statutory and 
regulatory provisions do not so allow.  In this case, as 
explained below, VA personnel provided the appellant and her 
spouse misinformation regarding VA benefits and Chapter 35 
eligibility.  This is unfortunate, but even if VA were 
obligated to inform the appellant correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  

According to the third argument, VA informed the appellant 
that the veteran's disability had not yet been rated.  This 
is untrue.  As previously indicated, by rating decision dated 
February 1986, the RO found the veteran's disability to be 80 
percent disabling, which is not sufficiently disabling to 
establish the appellant's eligibility for Chapter 35 
benefits.  

According to the fourth argument, VA informed the appellant 
that her application would remain open until she became 
eligible for Chapter 35 benefits, at which time the RO would 
send her a Certificate of Eligibility.  Again, this is not 
true.  Documents of record indicate that in July 1991, the RO 
informed the appellant by letter that her claim had been 
denied because the veteran's disability had not yet been 
found to be permanently and totally disabling.  There is no 
indication in the letter that the RO planned to defer a 
decision on the matter until which time as the veteran was 
found to be permanently and totally disabled.  Rather, the RO 
provided the veteran an enclosure explaining how to appeal 
the RO's determination, but the appellant did not act in 
response to the notice.  The July 1991 determination thus 
became final under 38 U.S.C.A. § 7105 (West 2002), and it was 
necessary for the appellant to file another application for 
Chapter 35 benefits after she learned of her eligibility for 
such benefits.    

With regard to the fifth, sixth and eighth arguments, the 
Board notes that, in 1992, the RO was required to inform the 
veteran, not the appellant, that Chapter 35 eligibility had 
been established.  As previously indicated, the beginning 
date of the 10-year period of eligibility for a spouse of a 
veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of 
the rating, the date of notification of the rating, or any 
date between those specified dates as chosen by the eligible 
spouse.  The November 16, 1992 letter, which was sent to the 
veteran, represents the notification of the rating, and it is 
that letter, rather than any Certificate of Eligibility, that 
VA considers when determining the beginning date of Chapter 
35 eligibility.  There is no statutory or regulatory 
provision requiring that the RO also notify the veteran's 
dependents of a rating decision establishing that the veteran 
has a permanent and total disability and requisite Chapter 35 
eligibility.  

With regard to the tenth argument, the appellant intimates 
that she was prevented from initiating or completing her 
chosen program of education during her period of eligibility 
because of a physical or mental disability.  She defines the 
disability as a restriction of her normal achievement.  This 
is not the type of disability the pertinent regulatory 
provisions contemplate.  Even assuming it were, the 
appellant's argument would still fail as the record shows 
that the appellant actually completed her chosen program of 
education and obtained a degree without VA's assistance 
during her period of eligibility.    

In sum, the appellant's period of eligibility for Chapter 35 
benefits terminated in December 2002, and the appellant was 
not prevented from initiating or completing her chosen 
program of education by that time because of a physical or 
mental disability that did not result from her own willful 
misconduct.  Based on these findings, the Board concludes 
that the criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
beyond November 13, 1992, have not been met.  

The Board is mindful of the appellant's contention that, had 
she been correctly informed earlier, by VA, of the steps 
needed to obtain the benefits at issue, she most certainly 
would have submitted her application much sooner than she 
did.  Clearly the RO knew in 1992 that the veteran had a 
spouse eligible for Chapter 35 benefits.  38 U.S.C. § 7722(c) 
requires that VA "distribute full information to eligible 
veterans and eligible dependents regarding all benefits and 
services to which they may be entitled under laws 
administered by the Department . . ."  The notification 
letter shows certain enclosure were mailed to the veteran:  
he has acknowledged that one was a brochure explaining how to 
apply for educational benefits, and the other was VA Form 22-
5490, the form used to apply for such benefits.  In the 
substantive appeal, the veteran acknowledged receiving both 
items, so there is no question in this case VA failed to 
provide the necessary information.

Regardless, there are no statutory provisions allowing a 
grant of benefits based on a failure to provide information 
concerning benefit eligibility under 38 U.S.C. § 7722.  VA's 
failure to give a claimant, or potential claimant, any form 
or information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim, 
does not extend the time periods for doing so.  38 C.F.R. 
§ 21.1032(a) (2002).  In other words, the fact that VA may 
have provided the wrong information to the veteran and the 
appellant regarding her educational benefits does not provide 
the basis for favorable action.  As the law in this case is 
dispositive, the appellant's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Even though the Board is 
extremely sympathetic to the appellant's situation, it is 
constrained by the laws and regulations that govern this 
issue, and cannot decide contrary to those laws.




ORDER

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, beyond December 21, 2002, 
is denied. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



